


Exhibit 10.38

 

AUXILIUM PHARMACEUTICALS, INC.

2004 EQUITY COMPENSATION PLAN

 

DEFERRED STOCK UNIT GRANT AGREEMENT

 

Auxilium Pharmaceuticals, Inc. (the “Company”) has granted you deferred stock
units under the Auxilium Pharmaceuticals, Inc. 2004 Equity Compensation Plan, as
amended and restated (the “Plan”).  The terms of the grant are set forth in this
Summary of Grant, the Deferred Stock Unit Grant Agreement (the “Agreement”)
attached hereto and the Plan.  You should read this Summary of Grant, the
Agreement, and the Plan, to fully understand the grant.

 

SUMMARY OF GRANT

 

Grantee:

 

[                     ]

 

 

 

Date of Grant:

 

[                     ]

 

 

 

Number of Shares

 

 

Subject to Grant:

 

This grant represents the right to receive [            ] shares of Company
Stock (as defined in the Plan) in the form of deferred stock units upon the
satisfaction of the vesting requirements set forth below.

 

 

 

Vesting Schedule:

 

The Grantee shall become vested in the right to receive the number of shares of
Company Stock set forth above on the date of the annual meeting of the Company’s
stockholders next following the Date of Grant (the “Vesting Date”)* (the
foregoing schedule is referred to as the “Vesting Schedule”).

 

 

 

 

 

Notwithstanding the Vesting Schedule, if a Change of Control (as defined in the
Plan) occurs prior to the Vesting Date while the Grantee is employed by, or
providing service to, the Employer (as defined in the Plan), then any of the
deferred stock units that have not yet become vested shall automatically
accelerate and become fully vested as of the date of such Change of Control
unless the deferred stock units are assumed by, or replaced with, comparable
deferred stock units or rights by the surviving corporation (or a parent or
subsidiary of the surviving corporation), with a value and other rights and
obligations no less or different than the original deferred stock units at the
time of such assumption or replacement, subject in all respects to

 

--------------------------------------------------------------------------------

*  Except as otherwise provided in a written agreement by and between the
Grantee and the Company, the Grantee must be employed by, or providing service
to, the Company  on the applicable Vesting Date.

 

--------------------------------------------------------------------------------


 

 

 

the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended.

 

 

 

Issuance Schedule:

 

One share of Company Stock shall be issued to the Grantee for each share of
Company Stock that vests in the Grantee’s right to receive pursuant to the
Vesting Schedule on the earliest to occur of the following: (i) the Grantee’s
“separation from service” (within the meaning of such term under section 409A of
the Internal Revenue Code of 1986, as amended, and the regulations promulgated
thereunder (the “Code”)), (ii)  the Grantee’s death, (iii) the Grantee’s
Disability (within the meaning of such term under section 409A of the Code), or
(iv) a change in control event (within the meaning of such term under section
409A of the Code).

 

Grantee Acceptance:

 

By signing the acknowledgement below, the Grantee agrees to be bound by the
terms and conditions of the Plan, the Deferred Stock Unit Agreement and this
Summary of Grant and accepts the right to receive shares of Company Stock in
accordance with the terms of this Summary of Grant, the Deferred Stock Unit
Agreement and the Plan.  The Grantee will accept as binding, conclusive and
final all decisions or interpretations of the Board of Directors of the Company
upon any questions arising under the Plan, this Summary of Grant or the Deferred
Stock Unit Grant Agreement.

 

The Grantee acknowledges that the Plan and the Plan prospectus are available on
our intranet under “Human Resources” at
http://auxlink.auxilium.com/portal/page/portal/Login; provided that paper copies
of the Plan and the Plan prospectus are available upon request by contacting the
Human Resources Department at jlarmstrong@auxilium.com or 1-484-321-2172.

 

 

Agreed and accepted:

 

 

 

 

 

 

 

Grantee

 

 

 

 

 

 

 

Date

 

 

 

2

--------------------------------------------------------------------------------


 

AUXILIUM PHARMACEUTICALS, INC.

 

2004 EQUITY COMPENSATION PLAN

 

DEFERRED STOCK UNIT GRANT AGREEMENT

 

This DEFERRED STOCK UNIT GRANT AGREEMENT (this “Agreement”), dated as of the
Date of Grant set forth in the Summary of Grant, is delivered by Auxilium
Pharmaceuticals, Inc. (the “Company”) to the individual named in the Summary of
Grant (the “Grantee”).

 

RECITALS

 

A.            The Auxilium Pharmaceuticals, Inc. 2004 Equity Compensation Plan,
as amended and restated (the “Plan”), provides for the grant of deferred stock
units in accordance with the terms and conditions of the Plan.

 

B.            The Board of Directors of the Company (the “Board”) has decided to
make a deferred stock unit grant as an inducement for the Grantee to promote the
best interests of the Company and its stockholders.

 

C.            The Plan and the Plan prospectus are available on the Company’s
intranet under “Human Resources” at
http://auxlink.auxilium.com/portal/page/portal/Login; provided that paper copies
of the Plan and the Plan prospectus are available upon request by contacting the
Human Resources Department at jlarmstrong@auxilium.com or 1-484-321-2172.

 

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

 

1.             Deferred Stock Unit Grant.  Subject to the terms, restrictions
and conditions set forth in the Summary of Grant, this Agreement and the Plan,
the Company hereby grants to the Grantee the right to receive the shares of
Company Stock in the amount and on the terms set forth in the Summary of Grant
upon satisfaction of the requirements of the Vesting Schedule set forth in the
Summary of Grant.  No shares of Company Stock shall be issued to the Grantee on
the Date of Grant.

 

2.             Stockholder Rights.  Prior to the issuance, if any, of shares of
Company Stock pursuant to the terms of the Summary of Grant, this Agreement and
the Plan, the Grantee shall not (a) have any of the rights or privileges of, a
stockholder of the Company; (b) have the right to receive any dividends or other
distributions; and (c) have any interest in any fund or specific assets of the
Company by reason of this Agreement.

 

3

--------------------------------------------------------------------------------


 

3.             Vesting.

 

(a)           The Grantee shall become vested in the right to receive the shares
of Company Stock subject to this Agreement upon the Grantee’s satisfaction of
the requirements of the Vesting Schedule set forth in the Summary of Grant.

 

(b)           Except as otherwise provided in a written agreement by and between
the Grantee and the Employer (as defined in the Plan), if the Grantee ceases to
be employed by, or provide service to, the Employer for any reason prior to the
applicable Vesting Date, the Grantee shall forfeit all rights to receive shares
of Company Stock hereunder that have not yet vested and the Grantee will not
have any right to receive shares of Company Stock that the Grantee has not yet
become vested in the right to receive as of the date the Grantee ceases to be
employed by, or provide service to, the Employer.

 

4.             Issuance.

 

(a)           The number of shares of Company Stock that the Grantee becomes
vested in the right to receive in accordance with the Vesting Schedule as set
forth in the Summary of Grant shall be issued to the Grantee as set forth in the
Summary of Grant and a certificate representing the Company Stock shall be
issued to the Grantee, free of the restrictions under Section 5 of this
Agreement.

 

(b)           The obligation of the Company to deliver the Company Stock to the
Grantee following the applicable Vesting Date shall be subject to all applicable
laws, rules, and regulations and such approvals by governmental agencies as may
be deemed appropriate to comply with relevant securities laws and regulations.

 

5.             Nonassignability of Company Stock.  During the period prior to
the applicable Vesting Date, the right to receive shares of Company Stock may
not be assigned, transferred, pledged or otherwise disposed of by the Grantee,
except as permitted under the Plan or by the Board.  Any attempt to assign,
transfer, pledge or otherwise dispose of the right to receive shares of Company
Stock contrary to the provisions the Summary of Grant, this Agreement and the
Plan, and the levy of any execution, attachment or similar process upon the
right to receive the shares, shall be null, void and without effect.

 

6.             Change of Control.  Except as otherwise provided in the Summary
of Grant or a written agreement by and between the Grantee and the Company,
(a) the provisions of the Plan applicable to a Change of Control shall apply to
the right to receive the Company Stock issuable upon satisfaction of the Vesting
Schedule set forth in the Summary of Grant and (b) in the event of a Change of
Control, the Board may take such actions as it deems appropriate pursuant to the
Plan.

 

7.             Grant Subject to Plan Provisions.  This grant is made pursuant to
the Plan, the terms of which are incorporated herein by reference, and in all
respects shall be interpreted in accordance with the Plan.  This grant is
subject to interpretations, regulations and determinations concerning the Plan
established from time to time by the Board in accordance with the provisions of
the Plan, including, but not limited to, provisions pertaining to (a) rights and
obligations with respect to withholding taxes, (b) the registration,
qualification or listing of the shares, (c) changes in

 

4

--------------------------------------------------------------------------------


 

capitalization of the Company and (d) other requirements of applicable law.  The
Board shall have the authority to interpret and construe this grant pursuant to
the terms of the Plan, and its decisions shall be conclusive as to any questions
arising hereunder.

 

8.             Withholding.  The Employer may require that the Grantee pay to
the Employer, or make other arrangements satisfactory to the Employer to provide
for the payment of, any federal, state, local or other taxes that the Employer
is required to withhold with respect to the grant or vesting of this grant, or
the Employer may deduct from other amounts paid by the Employer the amount of
any withholding taxes due with respect to this grant.  Subject to the Board’s
approval, the Grantee may elect to satisfy any tax withholding obligation of the
Employer with respect to this grant by having shares withheld up to an amount
that does not exceed the minimum applicable withholding tax rate for federal
(including FICA), state, local and other tax liabilities.

 

9.             No Employment or Other Rights.  This grant shall not confer upon
the Grantee any right to be retained by or in the employ or service of the
Employer and shall not interfere in any way with the right of the Employer to
terminate the Grantee’s employment or service at any time.  The right of the
Employer to terminate at will the Grantee’s employment or service at any time
for any reason is specifically reserved.

 

10.          Company Policies.  Except as otherwise provided in a written
agreement by and between the Grantee and the Employer, the Grantee agrees that
the Grantee will be subject to any compensation, clawback and recoupment
policies that may be applicable to the Grantee as a director of the Company, as
in effect from time to time and as approved by the Board or a duly authorized
committee thereof, whether or not approved before or after the Date of Grant. 
In addition, the Grantee agrees that he/she shall comply with all rules,
regulations, policies and procedures of the Company, as in effect from time to
time, including the Company’s Code of Conduct and Insider Trading Policy, as
amended from time to time, and any rules or policies that may be adopted by the
Company from time to time to restrict or prohibit actual or perceived conflicts
of interest.

 

11.          Assignment by Company.  The rights and protections of the Company
hereunder shall extend to any successors or assigns of the Company and to the
Company’s parents, subsidiaries, and affiliates.  This Agreement may be assigned
by the Company without the Grantee’s consent.

 

12.          Applicable Law.  The validity, construction, interpretation and
effect of this instrument shall be governed by and construed in accordance with
the laws of the State of Delaware without giving effect to the conflicts of laws
provisions thereof.

 

13.          Notice.  Any notice to the Company provided for in this instrument
shall be addressed to the Company in care of the Chief Executive Officer and
President, with a copy to its Chief Administrative Officer and General Counsel,
at the corporate headquarters of the Company, and any notice to the Grantee
shall be addressed to such Grantee at the current address shown on the records
of the Company, or to such other address as the Grantee may designate to the
Company in writing.  Any notice shall be delivered by hand, sent by telecopy or
enclosed in a properly sealed envelope addressed as stated above, registered and
deposited, postage prepaid, in a post office regularly maintained by the United
States Postal Service.

 

5

--------------------------------------------------------------------------------


 

14.          Application of Section 409A of the Internal Revenue Code.  This
Agreement, including the right to receive Company Stock upon satisfaction of the
Vesting Schedule, is intended to be exempt from the requirements of section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”) pursuant to the
short-term deferral exemption thereunder, and this Agreement, including the
right to receive Company Stock upon the satisfaction of the Vesting Schedule,
shall be interpreted on a basis consistent with such intent.

 

Notwithstanding any provision in this Agreement to the contrary, if the Grantee
is a “specified employee” (as defined in section 409A of the Code) and it is
necessary to postpone the commencement of any payments otherwise payable under
this Agreement to prevent any accelerated or additional tax under section 409A
of the Code, then the Company will postpone the payment until five (5) days
after the end of the six-month period following the original payment date.  If
the Grantee dies during the postponement period prior to the payment of
postponed amount, the amounts withheld on account of section 409A of the Code
shall be paid to the personal representative of the Grantee’s estate within
sixty (60) days after the date of the Grantee’s death.  The determination of who
is a specified employee, including the number and identity of persons considered
specified employees and the identification date, shall be made by the Board in
accordance with the provisions of sections 416(i) and 409A of the Code.

 

In no event shall the Grantee, directly or indirectly, designate the calendar
year of payment.  This Agreement may be amended without the consent of the
Grantee in any respect deemed by the Board to be necessary in order to preserve
compliance with section 409A of the Code or other applicable law.

 

6

--------------------------------------------------------------------------------
